Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 1 of 13 PageID #: 2084



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 REX MEDICAL, L.P.,                               )
                                                  )
                        Plaintiff,                )
                                                  )
        v.                                        )   C.A. No. 19-005 (MN)
                                                  )
 INTUITIVE SURGICAL, INC.,                        )
 INTUITIVE SURGICAL OPERATIONS,                   )
 INC. and INTUITIVE SURGICAL                      )
 HOLDINGS, LLC,                                   )
                                                  )
                        Defendants.               )

                                     MEMORANDUM ORDER

       At Wilmington this 5th day of May 2020:

       As announced at the hearing on April 24, 2020, IT IS HEREBY ORDERED that the

disputed claim terms of U.S. Patent No. 9,439,650 (“the ’650 patent”) are construed as follows:

               1.      “the beam is configured to engage the first and second jaws one of entirely
                       or substantially from within” shall have its ordinary meaning, with the
                       understanding that “from within” means at least partially within (claim 5);

               2.      “staple pusher” means “a component that presses against a staple” with the
                       clarification that it need not directly touch the staple (claims 4, 6, 21);

               3.      “at least one of the lower portion or the upper portion configured to cause
                       the staple pusher to move a staple” means “at least one of the lower portion
                       or the upper portion is designed, constructed or set up to cause the staple
                       pusher to move a staple” (claim 6); and

               4.      “at least a portion of the first jaw and the second jaw is curved” means “at
                       least a portion of the first jaw and the second jaw forms an arc” with the
                       clarification that the arc need not be along the longitudinal axis (claim 12).

In addition, for the reasons set forth below:

               1.      “at least one of a gear and a cable operatively coupled to at least one of the
                       first jaw and the second jaw and configured to move at least one of the first
                       jaw and the second jaw from the first configuration to the second
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 2 of 13 PageID #: 2085



                        configuration” means “at least one of a gear or a cable operatively coupled
                        to at least one of the first jaw or the second jaw and configured to move at
                        least one of the first jaw or the second jaw from the first configuration to
                        the second configuration” (claim 4);

The parties briefed the issues (see D.I. 63), submitted an appendix containing both intrinsic and

extrinsic evidence (see D.I. 64), including expert declarations 1 (see id., Exhibits D, EE, GG, LL),

and provided a tutorial describing the relevant technology 2 (see D.I. 62). The Court carefully

reviewed all submissions in connection with the parties’ contentions regarding the disputed claim

terms, heard oral argument (see D.I. 75), and applied the following legal standards in reaching its

decision:

I.      LEGAL STANDARDS

        A.      Claim Construction

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal



1
        Plaintiff Rex Medical, L.P. (“Plaintiff” or “Rex”) submitted declarations from Michael
        Dolgin, Ph.D., owner and principal consultant of M. Dolgin Consulting, a medical
        technology design and development firm, with 49 years of experience (D.I. 64, Exhibit
        GG) and Albert Juergens, III, an engineering and patent consultant at OST Corporation
        with over 35 years of experience (Id., Exhibit LL). Defendants Intuitive Surgical, Inc.,
        Intuitive Surgical Operations, Inc. and Intuitive Surgical Holdings, LLC (collectivenly,
        “Defendants” or “Intuitive”) submitted declarations from Robert D. Howe, Ph.D., the
        Abbott and James Lawrence Professor of Engineering at the Harvard School of
        Engineering and Applied Sciences. (Id., Exhibits D, EE).
2
        The above-mentioned tutorial was submitted by Intuitive. Rex did not submit a tutorial.


                                                   2
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 3 of 13 PageID #: 2086



citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

       The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the




                                                 3
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 4 of 13 PageID #: 2087



invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

        B.      Indefiniteness

        “The primary purpose of the definiteness requirement is to ensure that the claims are

written in such a way that they give notice to the public of the extent of the legal protection afforded

by the patent, so that interested members of the public, e.g. competitors of the patent owner, can

determine whether or not they infringe.” All Dental Prodx, LLC v. Advantage Dental Prods., Inc.,




                                                    4
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 5 of 13 PageID #: 2088



309 F.3d 774, 779-80 (Fed. Cir. 2002) (citing Warner-Jenkinson Co. v. Hilton-Davis Chem. Co.,

520 U.S. 17, 28-29 (1997)). Put another way, “[a] patent holder should know what he owns, and

the public should know what he does not.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., Ltd., 535 U.S. 722, 731 (2002).

       A patent claim is indefinite if, “viewed in light of the specification and prosecution history,

[it fails to] inform those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). A claim may

be indefinite if the patent does not convey with reasonable certainty how to measure a claimed

feature. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015). But

“[i]f such an understanding of how to measure the claimed [feature] was within the scope of

knowledge possessed by one of ordinary skill in the art, there is no requirement for the

specification to identify a particular measurement technique.” Ethicon Endo–Surgery, Inc. v.

Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).

       Like claim construction, definiteness is a question of law, but the Court must sometimes

render factual findings based on extrinsic evidence to resolve the ultimate issue of definiteness.

See, e.g., Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370, 1376 (Fed. Cir. 2017); see

also Teva, 135 S. Ct. at 842-43. “Any fact critical to a holding on indefiniteness . . . must be

proven by the challenger by clear and convincing evidence.” Intel Corp. v. VIA Techs., Inc.,

319 F.3d 1357, 1366 (Fed. Cir. 2003); see also Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d

1316, 1338 (Fed. Cir. 2008).

II.    THE COURT’S RULING

       The Court’s rulings regarding the disputed claim terms of the ’510 patent were announced

from the bench at the conclusion of the hearing. The Court’s rulings are as follows:




                                                 5
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 6 of 13 PageID #: 2089



                  . . . Thank you for the arguments. I know that the format
           may have been a little bit challenging, but I appreciate your efforts
           to direct me to the appropriate slides and exhibits to help me
           understand the arguments. At issue in this case, we have one patent,
           U.S. Patent No. 9,439,650.

                    There are five terms in dispute. I am prepared to rule on four
           of those disputes today. I will not be issuing a written opinion as to
           those terms, but I will issue an order stating my rulings and include
           in that order my construction of the term that I will not be construing
           now.

                   I want to emphasize before I announce my decisions that
           although I am not issuing a written opinion, we have followed a full
           and thorough process before making the decisions I am about to
           state. I have read the ’650 Patent, the portions of the prosecution
           history submitted, the expert declarations, and the other materials
           included in the almost 2000 pages of the joint appendix. Intuitive
           submitted a tutorial. There was full briefing on each of the disputed
           terms and there has been argument here today. All of that has been
           carefully considered.

                   As an initial matter, I am not going to read into the record
           my understanding of claim construction law generally and
           indefiniteness. I have a legal standard section that I have included
           in earlier opinions, including somewhat recently in OmegaFlex v.
           Ward Manufacturing, Civil Action No. 18-1004. I incorporate that
           law and adopt it into my ruling today and will also set it out in the
           order that I issue.

                   As to the person of ordinary skill in the art, there have not
           been any arguments suggesting that the definition of that person, or
           any differences in the parties’ proposed definitions of that person,
           are relevant to claim construction.

                   The first disputed term is “at least one of a gear and a cable
           operatively coupled to at least one of the first jaw and the second
           jaw and configured to move at least one of the first jaw and the
           second jaw from the first configuration to the second configuration”
           in claim 4 of the ’650 Patent. The parties have raised some new
           arguments regarding this term that I would like some time to
           consider. Thus, I will not announce my decision on this term now
           but will do so in my forthcoming order.

                  The second disputed term is “the beam is configured to
           engage the first and second jaws one of entirely or substantially from



                                             6
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 7 of 13 PageID #: 2090



            therewithin” in claim 5 of the ’650 Patent. Plaintiff asserts that the
            term should have its plain and ordinary meaning. Defendants assert
            that the term is indefinite because this language, which is in a
            dependent claim, covers broader subject matter than the independent
            claim on which it depends.

                    More specifically, Defendants argue that the term “from
            within” in claim 4 means entirely within and thus when dependent
            claim 5 refers to it being only “substantially within” that makes
            claim 5 broader than claim 4. Plaintiff counters that “from within”
            in claim 4 means “at least partially within” and thus dependent claim
            5 properly narrows independent claim 4.

                    For a claim to be held invalid for indefiniteness, there must
            be clear and convincing evidence.[3]

                   Here, claims 4 and 5 use different language – claim 4 simply
            claims “within” and claim 5 specifies that it must be entirely or
            substantially within. Thus, when the patentee meant “entirely
            within” it used that phrase. It did not do so in claim 4.

                    Moreover, the specification uses “within” multiple times to
            mean other than entirely within. For example, the “present
            invention” is described as a system “comprising a flexible
            endoscope and an operative head.”[4] In describing Figures 21 and
            22, the patent refers to “a system in accord with the present invention
            positioned within the stomach.”[5]

                    The system described (which includes an operative head) is
            clearly not entirely within the stomach.

                   The parties refer to different parts of the prosecution history
            and a related prosecution history to argue about whether “within”
            meant “entirely within.” Based on the record before me, however,
            I do not find those parts of the prosecution support Defendants’
            construction that “within” means “entirely within.” Indeed, during
            prosecution, the applicant added the “within” language to claim 24,
            which became claim 4, and at the same time added the “entirely or
            substantially within” language to claim 25, which became claim 5,


3
     See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 912 n. 10 (citing Microsoft
     Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 95 (2011).
4
     (’650 Patent, 1:54-56).
5
     (’650 Patent, 3:12-13; 3:15-16).


                                              7
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 8 of 13 PageID #: 2091



           and the Examiner did not raise any objections regarding
           definiteness.

                   Thus, I find that Defendants have not met their burden to
           show that this term is indefinite at this time. And I will give the term
           its ordinary meaning, with the understanding that “from within”
           means at least partially within.

                   The third term is “staple pusher” in claims 4 and 6 of the
           ’650 Patent. Plaintiff asserts that the term should have its plain and
           ordinary meaning, which it asserts is “a component that pushes a
           staple.” Defendants agree that it should have its plain and ordinary
           meaning, but assert that that meaning is “a component that presses
           against a staple.”

                  During the hearing, the parties agreed to the construction “a
           component that presses against a staple” with the clarification that it
           need not directly touch the staple. I will adopt that construction.

                    The fourth disputed term is “at least one of the lower portion
           or the upper portion configured to cause the staple pusher to move a
           staple” in claim 6 of the ’650 Patent. The parties agree that this term
           should have its plain and ordinary meaning, but disagree as to what
           that is. Plaintiff asserts that the correct meaning is “at least one of
           the lower portion or the upper portion designed, constructed or
           operative to cause the staple pusher to move a staple.” Defendants
           propose that the term means “at least one of the lower portion or the
           upper portion is shaped to contact the staple pusher to move a
           staple.”

                   The crux of the dispute is whether “configured to cause”
           requires the lower or upper portion claimed to be “shaped to contact”
           the staple pusher.

                   Here, I agree with Plaintiff and will construe the term to
           mean “at least one of the lower portion or the upper portion is
           designed, constructed or set up to cause the staple pusher to move a
           staple.”

                  This is consistent with the ordinary meaning of the words
           “configured to cause.” Configure, as defined by dictionaries,[6]


6
     (E.g.,      Merriam          Webster,        “configuration,” https://www.merriam-
     webster.com/dictionary/configuration (last visited Feb. 19, 2020); Oxford English
     Dictionary, “configuration,” https://www.oed.com/view/Entry/38824?redirectedFrom
     =configuration#eid, (last visited Apr. 27, 2020)).


                                              8
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 9 of 13 PageID #: 2092



            means set up for operation especially in a particular way. And the
            specification of the ’650 Patent uses the term consistent with that
            meaning,[7] which is broader than shaped and may include other
            aspects such as, for example, size. Nor do I find support in the
            intrinsic evidence for Defendants’ attempt to read in the word
            “contact.”[8]

                    Defendants’ arguments are largely based on reading
            embodiments in the specification or the provisional application into
            the claims. The Federal Circuit has cautioned against reading in
            embodiments.[9] And I will heed that caution.

                   The final disputed term is “at least a portion of the first jaw
            and the second jaw is curved” in claim 12 of the ’650 Patent.

                    Again, both parties agree that the term should have its plain
            and ordinary meaning, but disagree as to what that is. Plaintiff
            asserts that it means “at least a portion of the first jaw and the second
            jaw forms an arc.” Defendants assert that it means “at least a portion
            of both jaws form an arc along the length.”

                   The dispute boils down to whether the arced portion must be
            along the length of the jaw.

                    Here, I agree with Plaintiff and construe the term to mean “at
            least a portion of the first jaw and the second jaw forms an arc.”
            And to be clear, that arc need not be along the longitudinal axis.

                    This construction is consistent with the ordinary meaning of
            the words of the claim itself – which does not require curvature
            along any particular axis. And the construction is consistent with
            how Defendants characterized the meaning of this term in
            conjunction with the prior art in their petition seeking inter partes
            review of the ’650 Patent.[10] And it does not appear that Plaintiff
            took issue with that construction in responding to the IPR petition.




7
     (E.g., ’650 Patent, 1:30-33; 1:57-60; and 3:59-62).
8
     In the provisional application, applicants used the phrase “configured to contact.” In the
     claim at issue, applicants chose to use a different word, i.e., “cause.”
9
     See Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1371-72 (Fed. Cir. 2014).
10
     (D.I. 64-19 at 35-36).


                                               9
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 10 of 13 PageID #: 2093



                        Rather than the ordinary meaning, Defendants appear to be
               asking me to read in embodiments from the specification in which
               the jaws are curved along the longitudinal axis. As I previously
               stated, following the guidance of the Federal Circuit, I decline to do
               so.

       As noted, the Court did not construe at the hearing the disputed term “at least one of a gear

and a cable operatively coupled to at least one of the first jaw and the second jaw and configured

to move at least one of the first jaw and the second jaw from the first configuration to the second

configuration.” The Court will construe the term now.

       The parties dispute whether the word “and” in the phrase “at least one of . . . and” should

be read in the conjunctive (as Defendants propose) or the disjunctive (as Plaintiff proposes). In

SuperGuide, the Federal Circuit established a presumption that the phrase “at least one of . . . and”

means “at least one of each desired criterion.” SuperGuide Corp. v. DirecTV Enterprises, Inc.,

358 F.3d 870, 885 (Fed. Cir. 2004). In other words, SuperGuide presumes that the disputed phrase

is conjunctive. I find, however, that the SuperGuide presumption does not apply here.

       The Federal Circuit’s reasoning in SuperGuide rested on the fact that “at least one of”

modified “a series” of criteria. Specifically, the Court explained:

         The phrase “at least one of” precedes a series of categories of criteria, and the
         patentee used the term “and” to separate the categories of criteria, which
         connotes a conjunctive list. A common treatise on grammar teaches that “an
         article of a preposition applying to all the members of the series must either be
         used only before the first term or else be repeated before each term.” William
         Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000). . . . Applying
         this grammatical principle here, the phrase “at least one of” modifies each
         member of the list, i.e., each category in the list.

SuperGuide, 358 F.3d at 886. A “series” of items is understood to be three or more items. See,

e.g., The Chicago Manual of Style § 6.19 (17th ed. 2017) (explaining use of commas with “items

in a series” which denotes “three or more” items).




                                                 10
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 11 of 13 PageID #: 2094



        Here, “at least one of” is not modifying a list of three items, but only two. Where there are

only two items, courts have understood the use of “and” to operate as a shorthand for “[A] or [B]

or [A and B].” See Radware, 2014 WL 1572644, at *7 (“The inventors used ‘at least one of’ hops

and latency as a shorthand for hops, or latency, or hops and latency.”); 3rd Eye Surveillance, LLC

v. United States, 140 Fed. Cl. 39, 69 (Fed. Cl. 2018) (stating that the use of “and” in the phrase “at

least one of the additional information and the imagery data” is “shorthand for preserving the

option that both the additional information and imagery data could be used in the security system

process” (emphasis added)). “And” operates as a shorthand, because “[u]sing ‘or’ would have

required additional words, e.g., ‘or both,’ at the end of the term in order for it to be read properly.”

3rd Eye Surveillance, 140 Fed. Cl. at 69.

        In addition, interpreting the disputed phrase in the conjunctive when there are only two

items, as Defendants propose, renders the “at least one of” language preceding the items

superfluous. See Radware, 2014 WL 1572644, at *7 (“If the inventors had limited their claims to

only ‘[A] and [B],’ the phrase ‘at least one of’ would be unnecessary.”); 3rd Eye Surveillance,

140 Fed. Cl. at 69 (“The defendants’ interpretation also creates a surplusage problem”). “A claim

construction that gives meaning to all the terms of the claim is preferred over one that does not do

so.” Merck & Co., Inc. v. Teva Pharma. USA Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005).

Accordingly, I will adopt Plaintiff’s construction.

        Even if the SuperGuide presumption were applicable, I would find that Plaintiff overcomes

the presumption when the phrase “at least one of . . . and” modifies the “first jaw and the second

jaw.” It is not uncommon for courts to interpret the disputed phrase in the disjunctive when such

an interpretation is necessary to accommodate the specification and preferred embodiments.

See Altera Corp. v. PACT XPP Tech., AG, C.A. No. 14-cv-02868-JD, 2015 WL 4999952, at *4-5




                                                  11
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 12 of 13 PageID #: 2095



(N.D. Cal. Aug. 21, 2015) (overcoming the SuperGuide presumption because otherwise the

summary of the invention “would not describe a single invention claimed” and a disjunctive

construction would “read a number of embodiments described in the patent specifications out of

the asserted claims”); Inventio AG v. ThyssenKrupp Elevator Americas Corp., C.A. No. 8-874-

RGA, 2014 WL 129799, at *3 (D. Del. Apr. 23, 2014) (overcoming the SuperGuide presumption

because “every embodiment of the claim in the specification uses only one of [A] or [B], not both

[A] and [B]”); SIMO Holdings Inc. v. Hong Kong uCloudlink Network Tech. Ltd., 376 F. Supp. 3d

369, 381–82 (S.D.N.Y. 2019) (overcoming the SuperGuide presumption because “construing the

list as disjunctive rather than conjunctive preserves the embodiments described by the

specification”).

       Here, Plaintiff overcomes the presumption, because a disjunctive construction is required

in order for the plain words of claim 4 to make sense. Indeed, if the disputed phrase were construed

as conjunctive when applied to the jaws, that means there could be more than one “first jaw” and

more than one “second jaw.” But the words “first” and “second,” by their plain meaning, refer to

only one object, because only one object can occupy a “first” or “second” position at a time.

See Merriam-Webster              Dictionary,           “first,”          https://unabridged.merriam-

webster.com/unabridged/first (last visited May 1, 2020) (stating that “first” means “being number

one in a countable series,” “preceding all others,” or “being in front of all others”).

       In addition, there is nothing in the specification that supports an apparatus with more than

one set of jaws (where a set is comprised of two jaws). Defendants argue that the specification

supports more than one set of jaws in Fig. 2c, when jaws 36a and 36b of the grasping device

interact with jaws 40 and 50 of the stapling assembly. (D.I. 63 at 25). But claim 4 does not disclose

any elements related to a grasping device. (See ’650 patent at 8:4-32). Defendants argue that




                                                  12
Case 1:19-cv-00005-MN Document 76 Filed 05/05/20 Page 13 of 13 PageID #: 2096



multiple jaws are also supported by the specification stating that the apparatus can have “any

number of rows” of staple slots. (D.I. 63 at 25 (citing ’650 patent at 5:54-59)). But multiple rows

of staples does not necessitate multiple sets of jaws, as demonstrated by Defendant’s own

technology tutorial. (See Tech Tutorial at 3:38 (showing multiple rows of staples on one jaw)).




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                13
